Exhibit 10.4

 

[g291011kwi001.gif]

 

ACCOUNT PURCHASE AGREEMENT

 

This Agreement is dated as of October 1st, 2007  between Wells Fargo Bank,
National Association, acting through its Wells Fargo Business Credit operating
division (“WFBC”), and Gateway Companies, Inc. (“Customer”). The Customer and
WFBC agree as follows:

 

ARTICLE I

Purpose of Agreement

 

1.01        Purpose of Agreement. The Customer desires to sell and assign to
WFBC acceptable accounts receivable and WFBC desires to purchase such accounts
on the terms and conditions set forth herein. The purchase of accounts hereunder
shall be non-recourse except as provided herein and shall be on a
non-notification of assignment basis. The purpose of this Agreement is
commercial in nature and not for household, family and/or personal use. This
Agreement sets forth the terms and conditions on which WFBC will consider
purchasing accounts receivable from the Customer.

 

ARTICLE II

Definitions

 

2.01        “Account” means any right of payment of the net amount for goods
sold, or leased and delivered or services rendered in the ordinary course of
Customer’s business which is not evidenced by an instrument or chattel paper
except for the right to payment from the account debtors listed on Exhibit A
hereto.

 

2.02        “Acceptable Account” means an Account, in any amount acceptable to
WFBC, which conforms to the representations, warranties and terms set forth
herein, net of any credits or allowances of any nature and is not an
Unacceptable Account as defined below.

 

2.03        “Account Debtor” means Customer’s customer or and other person or
entity owing money to the Customer with respect to the Account.

 

2.04        “Advance” shall mean with respect to a given Account an amount equal
to 90% of the gross face amount of such Account less stated trade discounts
offered by the Customer to the Account Debtor. This percentage may be adjusted
by WFBC at any time at WFBC’s commercially reasonable discretion upon prior
notice to Customer.

 

2.05        “Collateral” means the intangible or tangible property given as
security to WFBC by Customer for any obligations and liabilities of Customer to
WFBC under this Agreement and includes, without limitation, the property and
assets described in Section 5.01 of this Agreement.

 

2.06        “Collected Reserve” means the internal general ledger account which
credits, debits and disbursements will be made in accordance with this
Agreement. Provided there is no Event of Default hereunder, or any event which
with the passage of time or notice would be an Event of Default, any available
balance held in the Collected Reserve shall be released to the Customer, or to
any third party at Customer’s written direction to WFBC, twice weekly. Any fee,
charge or other obligation of the Customer under this Agreement may be charged
against this account in WFBC’s sole discretion. Upon the occurrence of an Event
of Default, or an event which with the passage of time or notice would become an
Event of Default, WFBC may hold any balance in the Collected Reserve as
Collateral for any obligations of the Customer to WFBC and WFBC may charge any
such obligations against the Collected Reserve in its sole discretion.

 

2.07        “Commercial Dispute” means any material dispute or claim in any
respect (including, without limitation, any alleged dispute as to price, invoice
terms, quantity, quality or late delivery and claims of release from liability,
counterclaim or any alleged claim of deduction, offset, or counterclaim or
otherwise) arising out of or in connection with an Account or any other
transaction related thereto, which dispute relates to an Account.

 

2.08        “Customer” means Gateway Companies, Inc..

 

--------------------------------------------------------------------------------


 

2.09        “Event of Default” shall mean the existence of a default pursuant to
Article VII hereunder, or a default under any documents given to WFBC in
connection with this Agreement.

 

2.10        “Facility Fee” shall mean the fee payable on November 16, 2007 , and
thereafter on the 16th day of November each year thereafter, as set forth in
Section 6.06 below.

 

2.11        “Insolvency Proceeding”   shall mean any proceeding under Title 11
of the United States Code or a proceeding in which a receiver is appointed for
substantially all assets in accordance with applicable state law; provided,
however, if the proceeding is terminated within sixty (60) days of its
initiation, such proceeding shall not be an Insolvency Proceeding for purposes
of this Agreement.

 

2.12        “Lien” shall mean any security interest, mortgage, assignment
(whether absolute or by way of security), tax lien or other lien (statutory or
otherwise) or any other encumbrance of any kind or nature whatsoever.

 

2.13        “Minimum Fee” shall be a quarterly  minimum fee calculated as
follows:  the WFBC Discount times $30,000,000 times 30 divided by 360, for each
month of the quarter, to be payable quarterly as stated in Section 6.06 below.

 

2.14        “Net Purchase Price” for any Account means an amount equal to the
gross face amount of such Account less (i) the WFBC’s Discount and (ii) any
other charges with respect to such Account and less any amount of any trade
discounts, credits or allowances, or any other reductions or adjustments to such
Account taken by the Account Debtor.

 

2.15        “Prime Rate” shall mean the highest of the Prime Rate published by
Wells Fargo Bank, N.A. as the base rate on corporate loans. In the event the
Prime Rate as published by Wells Fargo Bank, N.A. ceases to exist or Wells Fargo
Bank, N.A. ceases publishing a Prime Rate, the holder hereof will substitute a
comparable index which is outside the control of the holder. In the event of an
error by Wells Fargo Bank, N.A., the “Prime Rate” will be based upon the Prime
Rate as corrected. Any increase or decrease in the Prime Rate shall be effective
as of the next business day following such adjustment and such adjusted Prime
Rate shall be the applicable Prime Rate in determining the rate of interest
payable hereunder.

 

2.16        “Purchase Limit” shall mean the limit WFBC sets from time to time
establishing the maximum gross face amount of purchased Accounts which are
approved to be outstanding at any given time by a particular Account Debtor.

 

2.17        “Repurchase Price” for any Account means the Advance less any
amounts collected from the Account Debtor on the Account plus the WFBC Discount
and all fees, costs or expenses associated with the repurchase or collection of
such Account. In any event where repurchase is required under this Agreement,
WFBC, at its discretion, may charge the Repurchase Price to Customer’s Collected
Reserve which may create a deficit balance under Section 3.06 below.

 

2.18     “Term” shall mean three (3) years from November 14, 2006 to coincide
with the renewal date of the Account Purchase Agreements by and between MPC
Computers, LLC, MPC Solutions Sales, LLC and MPC-G, LLC (the “Affiliates”) and
WFBC. .  This Agreement shall automatically continue for renewal terms of three
years  unless sixty (60) days prior to the end of the current Term, the Customer
notifies WFBC in writing that the Customer wishes to terminate this Agreement.

 

2.19        “Unacceptable Account” shall mean an Account which is not acceptable
in WFBC’s sole discretion including but not limited to the following:

 

2.19(a)   Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that there shall be included in Acceptable Accounts that
portion of Accounts owed by such units of government for which the Customer has
provided evidence satisfactory to WFBC that Customer has directed such
government agencies to make payments to a lockbox established for the benefit of
WFBC);

 

2.19(b) Accounts not payable in United States dollars.

 

2.19(c)   Accounts owed by an Account Debtor located outside the United States
or Canada which are not (i) backed by a bank letter of credit naming WFBC as
beneficiary, which bank letter of credit must be in WFBC’s possession and
acceptable to WFBC in all respects, in its sole discretion, (ii) covered by a
foreign receivables insurance policy acceptable to WFBC in its sole discretion;

 

2.19(d)   Accounts owed by an Account Debtor that is insolvent, the subject of
an Insolvency Proceeding or has ceased doing business;

 

 

Initial:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

2.19(e)   Accounts owed by an owner, shareholder, subsidiary, affiliate, officer
or employee of the Customer;

 

2.19(f)    Accounts which are not subject to a duly perfected security interest
in WFBC’s favor or which are subject to any Lien in favor of any entity other
than WFBC, including without limitation any payment or performance bond;
provided nothing herein shall require MPC to seek an assignment of claims of
Accounts owed by any unit of government;

 

2.19(g)   Accounts that have been restructured, extended, amended or modified;

 

2.19(h) Any Account whose sale, transfer or assignment (whether absolutely or by
way of security) is limited or restricted by the terms of the contract
evidencing or relating to such Account (unless such limitation or restriction
has been complied with and WFBC is satisfied in its sole discretion that the
sale, transfer or assignment of such Account hereunder is valid and effective);

 

2.19(i) That portion of Accounts that constitutes allowances, finance charges,
service charges or sales or excise taxes;

 

2.19(j) Accounts that have been invoiced, paid or partially paid in advance of
the full delivery and acceptance of goods or the performance and acceptance of
services or in advance of the submission of the Account to WFBC.

 

2.19(k)   Accounts, or portions thereof, that fail to conform to the
representation and warranties contained herein or are otherwise deemed
unacceptable by WFBC in its sole discretion;

 

2.19(l) Accounts which would cause the Purchase Limit for such Account Debtor to
be exceeded.

 

2.20        “WFBC Discount” shall be a fee which shall be equal to the lesser of
the gross face amount of the Account multiplied by (i) the sum of the Prime
Rate, plus 0.75% per annum, or (ii) the lawful maximum, if any, in effect from
time to time for advances of the type, in the amount, for the purposes and
otherwise of the kind herein contemplated. Such fee shall be computed on a daily
basis starting on the date each Account is purchased through and including the
date of receipt of good funds paying each Account in full. The fee shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

 

2.20(a) If any Event of Default exists, the WFBC Discount may increase in an
amount up to the Prime Rate plus 3.75 % per annum to be determined by WFBC at
its sole discretion (but in no event shall such fee be more than the lawful
maximum, if any, in effect from time to time for advances of the type, in the
amount, for the purposes and otherwise of the kind herein contemplated).

 

2.20(b) WFBC may, upon prior written notice to Customer, change the amount of
any fee or charge provided for herein at its sole discretion; provided, however,
the Minimum Fee, Termination Fee and the Facility Fee will not be modified under
this provision.

 

ARTICLE III

Purchase and Assignment of Accounts

 

3.01        Assignment of Accounts: Pursuant to the terms herein, Customer
hereby transfers and assigns to WFBC, its successors and assigns, as absolute
owner, and WFBC hereby accepts from the Customer all of the Customer’s right,
title and interest in and to:

 

3.01(a) All of the Customer’s Accounts together with all rights of action
accrued or to accrue thereon, including, without limitation, full power to
collect, sue for, compromise, assign, in whole or in part, or in any other
manner enforce collection thereof in Customer’s name or otherwise; and

 

3.01(b) All right, title and interest of the Customer in and to the books and
records evidencing or relating to the Accounts, all deposits, or other security
for the obligation of any person under or relating to the Accounts, all goods
relating to, or which by sale have resulted in, the Accounts, including goods
returned by any Account Debtor, debtor or obligor in any way obligated on or in
connection with the Account including, without limitation, the Account Debtor,
all rights of stoppage in transit, replevin, repossession and reclamation and
all other rights of action of an unpaid vendor or lienor; and

 

 

Initial:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

3.01(c) All proceeds of the foregoing in any form.

 

3.02        Approval:  WFBC shall not purchase an Account unless such Account is
first submitted to WFBC by Customer for approval in Customer’s sole discretion.
WFBC is not obligated to buy any Account from a Customer that WFBC does not deem
acceptable in its sole discretion.

 

3.03        Required Forms:  When Customer offers an Account to WFBC for sale,
WFBC shall receive (a) an assignment of Accounts, in a form satisfactory to WFBC
and signed by an authorized representative of Customer, (b) an original invoice
or an electronic equivalent thereof, either of which must be in a form 
acceptable to WFBC in its sole discretion, (c) a copy of the Bill of Lading if
applicable, (d) proof of delivery, (e) contract, purchase order, or purchase
order number which corresponds with such invoice, as appropriate to the business
of Customer and (f) and any other document which WFBC may require. In the event
any document required hereunder is not presented to WFBC, Customer shall have
five (5) days from the date of notice of the deficiency from WFBC to provide
such required document.

 

3.04        Purchase:  Upon approval and acceptance by WFBC of an Account for
the assignment and sale of an Account to WFBC, WFBC shall purchase and Customer
shall sell such Account to WFBC.

 

3.05        Purchase Price:  As consideration for the assignment and sale of an
Account to WFBC, WFBC shall pay to the Customer the Net Purchase Price for such
Account on the terms and conditions as stated in Section 3.06 herein.

 

3.06        Payment of Purchase Price:  If no Default exists hereunder, WFBC
shall pay for each Account purchased hereunder the Net Purchase Price for such
Account to Customer as follows:

 

3.06(a) Upon assignment or sale of an Account to WFBC, and receipt of all
documents and forms described in Section 3.03 herein and upon fulfillment of all
terms precedent to such sale or assignment as more fully set forth herein, WFBC
shall (i) pay to the Customer by ACH transfer or wire, or (ii) pay to any third
party at Customer’s written direction to WFBC, or (iii) advance to the Collected
Reserve, the Advance with respect to such Account. In the event required
information is provided to WFBC by 9:30 a.m. MST on a business day, and WFBC
determines to purchase Accounts pursuant to the terms of this agreement, any
Advance Payment shall be made the same business day.

 

3.06(b) After collection of an Account by WFBC, WFBC shall credit the Customer’s
Collected Reserve with the amount collected on the Account less: (i) the
Advance, (ii) the WFBC Discount, and (iii) any fees, expenses or charges owed to
WFBC as more fully described herein.

 

3.06(c) In the event WFBC receives payment on an Account which has not been
purchased by WFBC, such payment will be credited to the Customer’s Collected
Reserve and released in accordance with this Agreement.

 

3.07        Sole Property:  Once WFBC has purchased an Account, any and all
payments from the Account Debtor as to that Account are the sole property of
WFBC.

 

3.08        Book Entry:  Customer shall, promptly  upon sale of Accounts to
WFBC, make proper entries on its books and records disclosing the absolute sale
of said Accounts to WFBC on said books and records and other documents as so
directed by WFBC.

 

3.09        Reporting and Statement of Account: On a weekly basis, or as
otherwise determined by WFBC at its sole discretion, WFBC shall prepare, and
make available to the Customer, an accounting of the purchases, collections, and
amounts credited to and/or charged against the Collected Reserve  during that
week or other period. Should such a statement of account indicate a deficit
balance, such balance shall be due and payable and the Customer shall promptly
pay to WFBC the amount of such deficit plus accrued interest on such deficit
balance. Interest shall accrue on any deficit balance at the annual rate of
eighteen percent (18%), calculated on a daily basis, not to exceed the
applicable legal limit, until such deficit is paid in full.

 

3.10        Notation of Assignment:  Customer shall make a notation on each
original invoice (or the electronic of an invoice) or other such documentation
accepted b WFBC for each Account purchased hereunder which provides the
following language for remittances:

 

Remit payment to:

 

 

Initial:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

MPC-Pro, LLC

#774267

4267 Solutions Center

Chicago, IL 60677-4002

 

Wire instructions

Wells Fargo Bank, N.A.

San Francisco, CA

ABA# 121000248

Beneficiary: Wells Fargo Business Credit

Acct# 6355033300

 

Upon the request of WFBC, and in any event upon the occurrence of an Event of
Default, Customer shall make a notation on each original invoice (or the
electronic equivalent of an invoice) or other such documentation accepted by
WFBC for each Account purchased hereunder which indicates that such Account has
been sold, transferred and assigned and/or sold to WFBC with the following
language:

 

This invoice has been sold, transferred and assigned to

and is payable to:

Wells Fargo Business Credit

#774267

4267 Solutions Center

Chicago, IL 60677-4002

For information call 303/433-9300

Wire Instructions:

Wells Fargo Bank, N.A.

San Francisco, CA

ABA# 121000248

Beneficiary: Wells Fargo Business Credit

Acct# 6355033300

 

WFBC may change the language for this notation upon Notice to Customer.

 

ARTICLE IV

Customer’s Representations, Warranties and Covenants

 

4.01                        Representations and Warranties. Subject to the
disclosure schedule attached hereto, Customer hereby represents and warrants and
as follows:

 

4.01(a) Customer is properly licensed, qualified and authorized to operate its
business and Customer’s trade name(s), all of which are disclosed on Customers
application provided to WFBC, have been properly filed and published as required
by applicable law. Customer, and the persons executing this document, are duly
authorized to execute and deliver this Agreement and all other documents
required to be executed and delivered hereunder. Customer’s chief executive
office is at the location(s) set out under Customer’s name on the signature
pages to this Agreement. All other places of business have been disclosed on the
application provided to WFBC.

 

4.01(b) Customer is not subject to any Insolvency Proceeding.

 

 

Initial:

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

4.01(c) Customer has made and shall continue to make timely payment and
remittance to applicable governmental authorities of all taxes and other amounts
required to be paid and remitted by Customer pursuant to applicable law.

 

4.01(d) Customer is, at the time of purchase of each Account by WFBC, the lawful
owner of and has good and undisputed title to such Account. Each Account, at the
time of purchase is free from any

 

Liens, mortgages, restrictions or encumbrances that have not been previously
disclosed to WFBC. Each Account offered for sale to WFBC is an Acceptable
Account as defined in Section 2.02 herein.

 

4.01(e) Each Account Debtor’s business is solvent to the best of Customer’s
information and knowledge at the time of this Agreement and at the time each
Account of such Account Debtor is presented to WFBC for purchase.

 

4.01(f) Each Account offered for sale to WFBC is an accurate and undisputed
statement of indebtedness owed by Account Debtor to Customer for a certain sum
which is due and payable in thirty (30) days or less, or within such term as is
agreed to by WFBC and Customer, is for a bona fide sale, delivery and acceptance
of merchandise or performance of services which have been received and finally
accepted by the Account Debtor. Customer has all rights to transfer or sell such
Accounts to WFBC and such Accounts are payable by Account Debtor without offset,
deduction or counterclaim.

 

4.01(g) Customer does not own, control or exercise dominion over, in any way
whatsoever, the Account Debtor or the business of any Account Debtor for whom
Accounts are to be sold by Customer to WFBC.

 

4.01(h) All financial records, statements, books or other documents shown to
WFBC by Customer at anytime, either before or after the signing of this
Agreement, are true and accurate in all material respects.

 

4.01(i) There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency now pending, or to the
knowledge of Customer, threatened against or affecting Customer, which if
adversely determined, would have a material adverse effect on the business,
operations, property, assets or condition, financial or otherwise, of Customer.

 

4.01(j) The execution and performance by Customer of the terms and provisions of
this Agreement, and the execution and delivery of any other documents required
to be executed and delivered hereunder, have been duly authorized by all
requisite company action, and neither the execution nor the performance of this
Agreement or any other documents required to be delivered hereunder, will
violate any provision of law, any order of any court or other agency of
government, the governing documents of Customer, or any agreement or other
instrument to which Customer is a party, or by which Customer is bound, or be in
conflict with, result in breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
Lien upon any of the property or assets of Customer, pursuant to any such
agreement or instrument, except as provided hereunder. Customer agrees that it
will execute and perform all terms hereunder.

 

4.02                        Negative Covenants. Customer agrees as follows:

 

4.02(a) Customer will not under any circumstances or in any manner whatsoever,
interfere with any of WFBC’s rights under this Agreement.

 

4.02(b) For the duration of this Agreement and for any period thereafter for as
long as any obligation to repurchase or indebtedness whatsoever remains owing by
Customer to WFBC, Customer will not sell or assign Accounts to any party other
than WFBC.

 

4.02(c) Customer shall not pledge, transfer or grant any additional consensual
Lien in any personal property or Accounts of Customer nor shall Customer consent
to the placement of any additional Lien by any other party on any Collateral for
the term of this Agreement and for as long as Customer may be required to
repurchase any Account or is indebted to WFBC hereunder without the written
consent of WFBC. WFBC hereby consents to the lien granted to Gateway, Inc.
pursuant to the Three party Agreement of a date even herewith. Customer shall
provide written notice to WFBC promptly upon obtaining any knowledge, from any
source, of the assertion, filing, recording or perfection by any means, of any
non-consensual Lien against the Collateral.

 

4.02(d) Customer will not change or modify the terms of the original invoice or
agreement with the Account Debtor or the order of payment on Accounts sold to
WFBC without prior consent in writing from WFBC.

 

 

Initial:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

4.02(e) Customer shall not be involved in a material dispute, other than a
Commercial Dispute, with an Account Debtor, regardless of validity, during the
term of this Agreement; provided, however,  there shall be no breach of this
section if Customer repurchased all outstanding Accounts payable by the Account
Debtor involved in the dispute within ten (10) days of the occurrence of such
material dispute.

 

4.02(f) Customer shall not breach any representations, warranties or covenants
in this Agreement.

 

4.02(g) Customer shall not intentionally contribute to, or aggravate any Credit
Loss of any Account Debtor.

 

4.03                        Affirmative Covenants. Customer agrees as follows:

 

4.03(a) With respect to misdirected payments, whenever any payment on any
Account comes into Customer’s possession, Customer shall hold such payment in
trust and safekeeping, as the property of WFBC, and promptly turn over to WFBC
such payment in the same form as it was received by Customer to WFBC. Customer
shall pay a misdirected payment fee in the amount of fifteen percent (15%) of
the amount of any payment on account of an Account purchased by WFBC herein
which has been received by Customer and not delivered in kind to WFBC on the
next business day following the date of receipt by Customer. Further, Customer
shall segregate and hold in trust and safekeeping, as the property of WFBC, and
promptly turn over to WFBC, any goods or inventory returned to, reclaimed or
repossessed by the Customer which are covered by an Account purchased by WFBC.

 

4.03(b) Customer will maintain such insurance covering Customer’s business
and/or the property of the Account Debtors as is customary and adequate for
businesses similar to the business of Customer in an amount as is sufficient to
compensate for reasonably foreseeable loss, and promptly pay all premiums with
respect to the policies covering such insurance. Further, the Customer shall
have WFBC named as loss payee for such insurance.

 

4.03(c) Customer will promptly notify WFBC of any material disputes between
Account Debtor and Customer or the return of any product by Account Debtor to
Customer; provided, however, in the absence of the occurrence of an Event of
Default, a dispute involving $25,000 or less shall not be material hereunder.

 

4.03(d) Customer will notify WFBC in writing prior to any change in the location
of any of its places of business, including the location of the Customer’s
inventory or, if Customer has or intends to acquire any additional place of
business. Customer will not change its chief executive office or the office or
offices where Customer’s books and records concerning Accounts are kept without
prior notice to WFBC. Customer will not remove any Collateral from the
jurisdictions in which the Collateral is located on the date of this Agreement
without the prior written consent of WFBC.

 

4.03(e) Customer will promptly notify WFBC in writing prior to of any proposed
change of Customer’s name, identity, legal entity, corporate structure, business
dissolution, use of any additional trade name, or any proposed change in any of
the officers identified in the Certificate of Incumbency provided to WFBC and
Customer will not effect any such change without WFBC’s written consent.

 

4.03(f) Customer will promptly notify WFBC in writing of the commencement of any
material legal proceeding or service of any legal document affecting the
Customer including, but not limited to, any complaints, judgments, Liens,
attachments, garnishments or any Insolvency Proceeding against Customer.
Customer will notify WFBC in advance of the filing of any Insolvency Proceeding
by Customer.

 

4.03(g) At least once per quarter, or once per month if Customer is in default,
Customer will furnish to WFBC the consolidated financial statements of
HyperSpace Communications, Inc. and its subsidiaries, including but not limited
to a statement of profit and loss and a balance sheet, satisfactory proof of
payment and compliance with all federal, state and local tax requirements and
any other information requested by WFBC. In the event any document required
hereunder is not presented to WFBC, Customer shall have five (5) days from the
date of notice of the deficiency from WFBC to provide such required document.

 

4.03(h) Customer shall promptly notify WFBC of any material claim, loss or
offset of any kind against Customer or WFBC asserted by Account Debtor during
this Agreement.

 

4.03(i) Upon the occurrence of a Commercial Dispute with respect to an Account,
Customer shall promptly pay WFBC the Repurchase Price for such Account.

 

 

Initial:

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

Security Interest

 

5.01        Security Interest/Collateral:  As further inducement for WFBC to
enter into this Agreement, Customer grants to WFBC, as collateral for the
repayment of any and all obligations and liabilities whatsoever of Customer to
WFBC, a security interest, under the Uniform Commercial Code, in the following
described property, as defined under the Uniform Commercial Code:  All presently
existing or hereafter arising, now owned or hereafter acquired property
including, but not limited to, accounts, general intangibles, contract rights,
investment property, deposit accounts, the Collected Reserve established
hereunder, inventory, instruments, chattel paper, documents, insurance proceeds,
and all books and records pertaining to accounts and all proceeds and products
of the foregoing property together with a controlled collateral account to be
maintained by Customer and the Affiliates at Wells Fargo Bank, N.A. and
controlled by WFBC with a balance of $3,500,000 (the “Collateral Account”) which
account shall serve as additional collateral for Customer’s obligations to WFBC
hereunder. The Collateral Account shall be interest bearing and the interest
shall accrue to the benefit of Customer in the absence of the occurrence of an
Event of Default.

 

5.02        Security Documents:  Customer shall execute all and deliver to WFBC
any and all documents and instruments as WFBC may request from time to time.
Customer authorizes WFBC to file a UCC financing statement with any appropriate
authority reflecting its security interest and further authorizes WFBC to file
other filings including amendments (other than amendments adding collateral) as
WFBC deems appropriate.

 

ARTICLE VI

Operational Provisions

 

 6.01       Repurchase: Upon the occurrence of a Commercial Dispute, Customer
shall repurchase the Account subject to the Commercial Dispute promptly.
Regardless of whether there is a Commercial Dispute, in the event that and
Account payable by the United States Government is outstanding 120 days after
the due date, or any other Account is outstanding  90 days after the due date,
Customer shall promptly repurchase such Account. In either event, if the
Repurchase Price is not paid promptly, WFBCI may (but is not required to) deduct
the Repurchase Price from funds available to Customer under Article III hereof.

 

6.02  Power of Attorney:  In order to carry out this Agreement and avoid
unnecessary notification of Account Debtors, Customer irrevocably appoints WFBC,
or any person designated by WFBC, as its special attorney in fact, or agent,
with power to:

 

6.02(a) strike through Customer’s remittance information on all invoices
delivered to Account Debtors and note WFBC’s remittance information on all
invoices.

 

6.02(b) receive, open, read,  and thereafter forward to Customer if appropriate
all mail addressed to Customer (including any trade name of Customer) sent to
WFBC’s address. Any payments received shall be processed in accordance with this
Agreement.

 

6.02(c) endorse the name of Customer or Customer’s trade name on any checks or
other evidences of payment that may come into the possession of WFBC with
respect to any Account , and on any other documents relating to any of the
Accounts or to Collateral.

 

6.02(d) Upon the occurrence of an Event of Default, in Customer’s name, or
otherwise, demand, sue for, collect, and give releases for any and all monies
due to or become due on any Account.

 

6.02(e) Upon the occurrence of an Event of Default, compromise, prosecute, or
defend any action, claim or proceeding as to any Account.

 

6.02(f) Upon the occurrence of an Event of Default, offer a trade discount to
Customer’s Account Debtor exclusive of Customer’s normal business custom with
any Account Debtor.

 

 

Initial:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

6.02(g) initiate electronic debit or credit entries through the ACH system to
Customer’s account or any other deposit account maintained by Customer wherever
located.

 

6.02(h) sign Customer’s name on any notice of assignment, financing statement,
amendment to any financing statement and on any notices to Account Debtors.

 

The authority granted to WFBC under this provision shall remain in full force
and effect until all assigned Accounts are paid in full and any indebtedness of
Customer to WFBC is discharged.

 

6.03  Miscellaneous Payments:  Should WFBC receive a duplicate payment on an
Account or other payment which is not identified, WFBC shall carry these sums as
open items in its accounting and shall return any duplicate payment to the
Account Debtor or apply such unidentified payment pursuant to the terms hereof
upon proper identification and documentation. In the event WFBC receives payment
on an Account which has not been purchased hereunder and can be identified as
being the property of the Customer, such payment will be credited to the
Customer’s Collected Reserve and released in accordance with this Agreement.

 

6.04  Hold Harmless:  Customer shall hold WFBC harmless against any Account
Debtor ill will arising from WFBC’s collecting or attempting to collect on any
Account, provided that WFBC acts in a commercially reasonable manner.

 

6.05  Taxes:  Should any excise, sale, use or other tax be imposed by any
federal, state or local authority requiring a deduction or withholding from the
proceeds of sale of any Account, or if the Account Debtor is authorized to
withhold and deduct such tax or levy, then the Customer shall promptly pay WFBC
the amount of the tax or levy so withheld, and the Customer shall indemnify and
hold WFBC harmless from any loss or expense on account of such tax.

 

6.06  Minimum Fees, Early Termination Fee and Facility Fee: Customer shall pay
the  Minimum Fee each month during the Term (and any renewals hereof) and
Customer shall pay any deficiency between the Minimum Fee and the fees paid
under Section 2.20 hereof on a quarterly basis the fifteenth (15th) day of the
next calendar quarter. In the event Customer terminates this agreement prior to
the end of the Term, in lieu of further Minimum Fees after the full pay off of
WFBC, Customer shall pay WFBC $1,000,000 if such termination occurs during the
first year of the Term, $750,000 if the termination occurs during the second
year of the Term and $500,000 if the termination occurs during the third year of
the term (each, the “Termination Fee”). Customer shall pay an origination fee of
$150,000 at the closing of this Agreement. Customer shall pay a Facility Fee in
the amount of $100,000 on or before November 16, 2007 and annually thereafter on
the 16th day of November  in the amount of $200,000. WFBC agrees that if
Customer obtains financing from any Wells Fargo & Co. entity and such financing
is utilized for paying off all obligations to WFBC hereunder, including the
repurchase of all Accounts, and Customer ceases selling Accounts hereunder,
Minimum Fees for the remainder of the then current Term shall be waived from the
date of the full pay off to WFBC or the date selling of Accounts ceases,
whichever is later. WFBC agrees that in calculating the Minimum Fee, the
Facility Fee and the Termination Fee hereunder, the fees paid by the Affiliates
will be credited towards such fee.

 

6.07 Reports:  Except as provided by Section 3.10, and in the event Customer
requests information from WFBC regarding Customer’s account hereunder, such
requests shall be subject to the schedule of fees provided by WFBC which
schedule may be adjusted by WFBC from time to time in its discretion.

 

6.08  WFBC Settlement of Accounts:  WFBC may settle any Commercial Dispute with
any Account Debtor. Such settlement does not relieve Customer of any obligation
(including any repurchase obligation) under this Agreement with respect to any
Accounts.

 

6.09  Documents:  If documents submitted by Customer to WFBC for the purchase of
any Account are fraudulent or materially mistaken,  incorrect or erroneous, or
if the Customer fails to submit any document required by WFBC under this
Agreement for the purchase of any Account, then the Customer shall repurchase
such Account and pay the Repurchase Price as stated herein.

 

6.10  Information:  In the event WFBC provides financial information to Customer
regarding a third party, whether by setting a Purchase Limit, at the request of
Customer or otherwise, Customer understands that WFBC is not making any
representations or warranties or expressing an opinion as to the
creditworthiness of any such third party.

 

 

Initial:

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ARTICLE VII

Default

 

7.01                        Events of Default: Any one or more of the following
shall be an Event of Default hereunder:

 

7.01(a)   Customer shall fail to pay any indebtedness to WFBC when due or
repurchase any Account when required hereunder.

 

7.01(b) Customer shall breach any material term, provision, promise, warranty,
representation or covenant under this Agreement, or under any other agreements,
contracts, between Customer and WFBC.

 

7.01(c) The appointment of any receiver or trustee of all or a substantial
portion of the assets of Customer.

 

7.01(d) Customer shall voluntarily commence any Insolvency Proceeding affecting
Customer.

 

7.01(e) any involuntary Insolvency Proceeding shall be filed against Customer
and is not dismissed within sixty (60) days.

 

7.01(f) Any levies, attachment, executions, or similar process shall be issued
against the Collateral.

 

7.01(g) Any financial statements, profit and loss statements, or schedules,
other statements or documents furnished by Customer to WFBC are false or
incorrect in any material respect.

 

7.01(h) Any documents submitted by Customer to WFBC for the purchase of an
Account are  fraudulent or  materially incorrect or erroneous, or if the
Customer fails to submit any document required by WFBC under  this Agreement for
the purchase of that Account.

 

7.01(i) Any Account Debtor shall assert a claim or offset of any kind against
Customer or WFBC during any time period covered by this Agreement which may have
a material adverse impact on payment of any Account.

 

7.01(j) Any guarantor of Customer’s obligations hereunder is in default under
the guaranty or if any guarantor withdraws or revokes the guaranty as to future
sales of Accounts or otherwise.

 

ARTICLE VIII

Remedies

 

8.01                        Remedies on Default:  Upon the occurrence of an
Event of Default, WFBC may do any one or more of the following:

 

8.01(a) Accelerate and declare immediately due and payable, all indebtedness of
Customer to WFBC, whether mature, contingent or otherwise, including without
limitation (i) outstanding purchased Accounts, (ii) any unpaid Minimum Fees and
(iii) all other fees, costs and expenses as required hereunder.

 

8.01(b) Require the Customer to repurchase any and all Accounts, whether
disputed or undisputed, and pay the Repurchase Price for those Accounts as
provided herein, and, in the event the Repurchase Price is not promptly paid,
WFBC may continue to collect such Accounts and charge a reasonable fee in
connection with such collection activities in addition to any other fees or
charges provided for herein.

 

8.01 Cease purchasing any Account under this Agreement.

 

8.01(d) Notify any Account Debtor and take possession of Collateral and collect
any Account without judicial process.

 

8.01(e) Settle any disputed Account directly with the Account Debtor without
relieving Customer of its obligations with respect to such Account under this
Agreement.

 

8.01(f) Require Customer to assemble the Collateral and the records pertaining
to Accounts and make them available to WFBC at a place designated by WFBC.

 

8.01(g) Enter the premises of Customer and take possession of the Collateral and
of the records pertaining to the Accounts and any other Collateral.

 

8.01(h) Grant extensions, compromise claims and settle an Account for less than
face value, all without prior notice to Customer.

 

8.01(i) Use, in connection with any assembly or disposition of the Collateral,
any trademark, trade name, trade style, copyright, patent right or technical
process used or utilized by Customer.

 

 

Initial:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

8.01(j) Initiate electronic credit or debit entries through the ACH system to
and from Customer’s deposit account maintained by Customer wherever located.

 

8.01(k) Hold Customer liable for any deficiency for any amounts due and owing to
WFBC.

 

8.01(l) Cease making reports or accountings to the Customer as otherwise
required by this Agreement.

 

ARTICLE IX

Term and Termination

 

9.01        Term:  This Agreement shall continue in full force and effect until
the earliest of (a) the expiration of the Term; (b) any date agreed to in
writing by the parties hereto, (c) upon at least ten (10) days written notice by
Customer; or (d) any date set by WFBC upon the occurrence of an Event of
Default. On the date of termination, all obligations owing by the Customer to
WFBC, including any unpaid fees as set forth  in Section 6.06 hereof, which fees
shall become promptly due and payable in full without further notice or demand.

 

9.02        Repurchase of Account:  Upon termination, Customer shall repurchase
any and all Accounts, whether disputed or undisputed, as may be requested by
WFBC, and shall pay the Repurchase Price for those Accounts as provided herein
as well as any other indebtedness or obligations owed to WFBC by Customer. WFBC
continues and shall continue to have a security interest in the Collateral until
all amounts owed to WFBC by Customer are paid in full or are satisfied.

 

9.03        Repayment of Account Debtor:  In the event WFBC is required to repay
any Account Debtor for a payment received by WFBC on an Account, and non-payment
of that Account would have required repurchase by Customer under this Agreement,
the amount of the repayment by WFBC shall be an obligation of Customer to WFBC
notwithstanding the termination of this Agreement. In the event the Customer
receives a payment from WFBC to which the Customer has no rights, repayment of
the funds to WFBC is an obligation of the Customer to WFBC whether or not the
Agreement has been terminated. In either event, if the obligation is not paid
upon five (5) days notice of the obligation to pay from WFBC to Customer, WFBC
may file a financing statement in connection with the security interest granted
herein (if necessary) or otherwise perfect its interest in the Collateral and
exercise any and all rights it has under this Agreement to collect the amounts
due.

 

ARTICLE X

Miscellaneous Provisions

 

10.01                 Binding on Future Parties:  This Agreement inures to the
benefit of and is binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto accept that the Customer shall not have the
right to assign its rights hereunder or any interest herein without WFBC’s prior
written consent.

 

10.02                 Cumulative Rights: No failure or delay by WFBC in
exercising any right, power or remedy under the Agreement or documents given in
connection with the Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
under the Agreement. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

10.03                 Waiver:  WFBC may not waive its rights and remedies unless
the waiver is in writing and signed by WFBC. A waiver by WFBC of a right or
remedy under this Agreement on one occasion is not a waiver of the right or
remedy on any subsequent occasion.

 

10.04  Choice of Law:  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

10.05  Invalid Provisions:  Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

 

Initial:

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

10.06 Entire Agreement:  This instrument contains the entire Agreement between
the parties. This Agreement, together with the documents given in connection
herewith, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof.

 

10.07 Amendment: Except as otherwise provided herein, any addendum or
modification hereto must be signed by both parties.

 

10.08   Effective:  This Agreement becomes effective when it is accepted and
executed by an authorized officer of WFBC.

 

10.09 Data Transmission:  WFBC assumes no responsibility for privacy or security
risks as a result of the method of data transmission selected by Customer. WFBC
only assumes responsibility for data transmitted from Customer once the data is
received within the Wells Fargo Bank, National Association’s internal network.
WFBC assumes no responsibility for privacy or security data transmitted from
WFBC to Customer once the data is dispensed from Wells Fargo Bank, National
Association’s internal network.

 

10.10 Information:  Without limiting WFBC’s right to share information regarding
the Customer and its affiliates with WFBC’s agents, accountants, lawyers and
other advisors, Customer agrees that Wells Fargo & Co., and all direct and
indirect subsidiaries of Wells Fargo & Co., may, among themselves, discuss or
otherwise utilize any and all information they may have in their possession
regarding the Customer and its affiliates, and the Customer waives any right of
confidentiality it may have with respect to such exchange of such information.

 

10.11 Indemnification: Customer agrees to indemnify and hold WFBC harmless from
any and all liability, claims and damages, including attorneys’ fees, costs of
suit and interest which WFBC may incur as a result of the failure of Customer to
pay withholding taxes due and payable to any taxing authority.

 

10.12 Notices hereunder:  All notices and communications hereunder shall be
given or made to the parties at their respective addresses set forth below, or
at such other address as the addressee may hereafter specify for the purpose of
written notice to the other party hereto. Such notices and communications shall
be effectively given by WFBC when and if given in writing and delivered to the
address set forth herein, delivered by facsimile or duly deposited in the mails
with first-class postage prepaid.

 

10.13 Costs and Expenses:  Except as is prohibited by law, the Customer agrees
to pay on demand all costs and expenses, including (without limitation)
attorneys’ fees, incurred by WFBC in connection with this Agreement and any
other related document or agreement, and the transactions contemplated hereby,
including without limitation all such costs, expenses and fees incurred in
connection with the negotiation, due diligence, preparation, execution,
amendment, administration, performance, collection and enforcement of the
obligations and all such documents and agreements and the creation, perfection,
protection, satisfaction, foreclosure or enforcement of any security interest
granted hereunder, the collection of any Account or any obligation owed by
Customer to WFBC.

 

10.14 Audit:  The Customer hereby agrees to pay WFBC, on demand, audit fees in
connection with any audits or inspections conducted by WFBC of any Collateral or
the Customer’s operations or business at the rates established from time to time
by WFBC as its audit fees, together with all actual out-of-pocket costs and
expenses incurred in conducting any such audit or inspection.

 

10.15 Jurisdiction: The parties hereby (a) consent to the personal jurisdiction
of the state and federal courts located in the State of Colorado in connection
with any controversy related to this Agreement; (b) waive any argument that
venue in any such forum is not convenient, (c) agree that any litigation
initiated by WFBC or the Customer in connection with this Agreement shall be
venued in either the State Courts of the City and County of Denver, Colorado or
the United States District Court, District of Colorado, and (d) agree that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

10.16 Waiver of Jury Trial:  THE CUSTOMER HEREBY IRREVOCABLY WAIVES ALL RIGHTS
TO TRIAL

 

 

Initial:

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON OR
PERTAINING TO THIS AGREEMENT.

 

Executed and accepted this 1st day of October 2007 at Nampa, Idaho.

 

 

Month/Year

City/State

 

 

Gateway Companies, Inc.

 

Wells Fargo Bank, National Association

 

906 East Karcher Road

 

1740 Broadway, MAC C7300-060

 

Nampa, ID 83687

 

Denver, CO 80274

 

 

 

 

 

 

 

By:

/s/ Matthew A. Howe

 

 

 

 

Matthew A. Howe

 

 

 

 

 

By:

/s/ Curtis Akey

 

 

Its:

Vice President

 

 

Curtis Akey Its: Vice President and CFO

 

Title

 

 

 

 

 

 

 

 

 

 

 

Witnessed by:

 

Sworn and subscribed before me this 1st day

 

 

 

of October, 2007.

 

 

 

 

 

s/ Janis Wilson

 

 

 

Signature

 

 

 

 

 

/s/ Janis Wilson

 

 

Contract Specialist

 

NOTARY PUBLIC

 

NAME AND TITLE

 

 

 

 

Initial:

 

 

 

 

 

13

--------------------------------------------------------------------------------